Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 1 of 14 Page ID #:477




    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11 COREY WESTGATE,                           Case No.: 2:18-cv-03431-DSF-RAO
   12             Plaintiff,                    [PROPOSED] AGREED ORDER
                                                FOR PROTECTION OF
   13       v.                                  CONFIDENTIAL INFORMATION
   14 COLOPLAST CORP. and
      COLOPLAST MANUFACTURING
   15 US, LLC,                                  Magistrate Judge: Honorable Rozella
   16                                           A. Oliver
               Defendants.                      Ctrm: 590 – 5th Floor
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
              [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 2 of 14 Page ID #:478




    1     I.         SCOPE OF ORDER
    2           Disclosure and discovery in this proceeding may involve production of
    3 confidential, proprietary, and private information for which special protection from
    4 public disclosure and from any purpose other than prosecuting this litigation would
    5 be warranted. Accordingly, the parties hereby stipulate to and petition the court to
    6 enter this Agreed Protective Order in this matter.
    7     II.        THE ORDER
    8           The parties have agreed to be bound by the terms of this Agreed Protective
    9 Order and to request its entry by the presiding judge. It is hereby ORDERED as
   10 follows:
   11           A.     DISCOVERY PHASE
   12      1.        For purposes of this Order, the following definitions shall apply: (a) the
   13                terms “document” and “electronically stored information” (“ESI”) shall
   14                have the full meaning ascribed to them by the Federal Rules of Civil
   15                Procedure (“Fed. R. Civ. P.”); and (b) the term “producing party” shall
   16                be defined as any party or non-party who is required to produce or
   17                provide materials or testimony containing confidential information.
   18      2.        A producing party may designate as “CONFIDENTIAL” any material,
   19                including any documents or ESI, the producing party believes in good
   20                faith constitutes or discloses information that qualifies for protection
   21                pursuant to Fed. R. Civ. P. 26(c), specifically information that is trade
   22                secret or other confidential research, development, or commercial
   23                information, and materials that are deemed confidential under Federal
   24                Drug Administration (“FDA”) regulations and Health Insurance
   25                Portability    and   Accountability   Act   (“HIPAA”)    statutes   and/or
   26                regulations.
   27      3.        Confidential information may be further designated as “HIGHLY
   28                CONFIDENTIAL” if a Defendant produces materials that it believes in
                                                     1
                 [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 3 of 14 Page ID #:479




    1            good faith would, if disclosed, cause substantial economic harm to the
    2            competitive position of the entity from which the information was
    3            obtained because it is HIGHLY CONFIDENTIAL research and
    4            development material on a new product that has not been approved or
    5            cleared by the FDA or a similar regulatory body or reflects a party’s
    6            price competitiveness in the market or marketing business strategies of a
    7            party concerning a current or new product. The plaintiff(s) will inform
    8            the producing party of its intent to disclose such information to any
    9            individual who is currently, or who at any time during the pendency of
   10            this litigation becomes, a consultant to a competitor of the producing
   11            party in the pelvic organ mesh business, or is a consultant to an entity
   12            actively investigating entering such business, and plaintiff(s) will follow
   13            the procedures for disclosure of such materials to such individual as
   14            provided in Paragraph II.B.8 of this Protective Order.
   15     4.     Challenges to Designations or Redacted Information: Any party may at
   16            any time that is consistent with the Court’s Scheduling Order challenge
   17            the redaction or the designation of information as CONFIDENTIAL or
   18            HIGHLY CONFIDENTIAL by providing written notice of its objection
   19            to the designating party, or, in the case of a deposition, either on the
   20            record at a deposition or in writing later.        Any challenge to the
   21            confidentiality designation must be specific as to which document(s) or
   22            other material is being challenged by listing Bates numbers or other
   23            identifying information if no Bates numbers are available; categorical or
   24            blanket challenges are not permitted. If, after a meet-and-confer process
   25            pursuant to Local Rule 37-1, the parties cannot reach agreement, either
   26            the designating party or challenging party may request an Informal
   27            Discovery Conference pursuant to Magistrate Judge Oliver’s procedure
   28            set forth at http://www.cacd.uscourts.gov/honorable-rozella-oliver. If the
                                                 2
               [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 4 of 14 Page ID #:480




    1            parties are unable to resolve the challenge to the confidentiality
    2            designations in the course of this Informal Discovery Conference, the
    3            parties shall also address whether they anticipate the need to extend the
    4            amount of time necessary to complete the joint stipulation as set forth in
    5            Local 37-2.2, as well as the page limits set forth in Local Rule 37-2.3. In
    6            accordance with any directions or schedule given during the Informal
    7            Discovery Conference, the challenging party then may move the Court
    8            for the relief sought pursuant to Local Rule 37-2, et seq. The disputed
    9            material shall continue to be treated as designated, or redacted, until the
   10            Court orders otherwise—this includes any exhibits to the application to
   11            the Court, which should be filed under seal or otherwise handled in
   12            accordance with local Court procedures to prevent public disclosure until
   13            the Court orders otherwise. In any such application concerning a ruling
   14            on confidentiality or redacted information, the party claiming the
   15            designation of confidentiality or redaction has the burden of establishing
   16            that such confidential designation or redaction is proper.
   17     5.     No person or party subject to this Order shall distribute, transmit, or
   18            otherwise divulge any material marked CONFIDENTIAL or HIGHLY
   19            CONFIDENTIAL, except in accordance with this Order.                   Any
   20            compilations, copies, electronic images or databases containing
   21            CONFIDENTIAL or HIGHLY CONFIDENTIAL information shall
   22            be subject to the terms of this Order to the same extent as the material or
   23            information from which such compilations, copies, electronic images or
   24            databases is made or derived. Nothing in this Order shall restrict a
   25            producing party’s use of their own documents.
   26     6.     Use of Confidential Material Limited to this Action: Any document or
   27            other material which is marked CONFIDENTIAL or HIGHLY
   28            CONFIDENTIAL, or the contents thereof, may be used by only this
                                                 3
               [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 5 of 14 Page ID #:481




    1            Court and its personnel, court reporters, deponents, a party, or a party’s
    2            attorney, paralegal, expert witness, copy services or litigation vendors
    3            employed by a party’s attorney, or consultants, and only for the purpose
    4            of this action or appeal therefrom. Nothing contained in this Order shall
    5            prevent the use of any document or the contents thereof, at any
    6            deposition taken in this action. If a party intends to use material that has
    7            been marked as HIGHLY CONFIDENTIAL at the deposition of an
    8            employee or former employee of a non-producing party in this litigation,
    9            then the party shall notify the producing party ten (10) days in advance
   10            of the deposition that it intends to use that category of material. If the
   11            parties cannot agree on parameters for usage of the material at the
   12            deposition, then the parties will seek the direction of the Court as to the
   13            utilization of that category of material in the deposition.
   14     7.     Access to Confidential Material: If a party or attorney wishes to disclose
   15            any document or other material which is marked CONFIDENTIAL or
   16            HIGHLY CONFIDENTIAL, or the contents thereof, to any deponent
   17            or to any person actively working on, or retained to work on, this action
   18            (other than full-time employees of a party’s attorney), e.g., an expert
   19            witness, or consultant, the party or attorney making the disclosure shall
   20            do the following prior to disclosing any CONFIDENTIAL or HIGHLY
   21            CONFIDENTIAL information or materials to such person:
   22            (a)   Provide a copy of this Order to the person to whom the disclosure
   23                  is to be made;
   24            (b)   Inform the person to whom disclosure is to be made that s/he is
   25                  bound by this Order;
   26            (c)   Require the person to whom disclosure is to be made to sign an
   27                  acknowledgment and receipt of this Order (Exhibit A), except as
   28                  otherwise agreed by Designating Party, or ordered by the Court;
                                                  4
               [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 6 of 14 Page ID #:482




    1            (d)   Instruct the person to whom disclosure is to be made to return or,
    2                  in the alternative and with permission of the producing party, at
    3                  the conclusion of the case to destroy any document or other
    4                  material which is marked CONFIDENTIAL or HIGHLY
    5                  CONFIDENTIAL, including compilations, copies, electronic
    6                  images or databases made from CONFIDENTIAL or HIGHLY
    7                  CONFIDENTIAL material;
    8            (e)   Maintain a list of persons to whom disclosure was made and the
    9                  CONFIDENTIAL or HIGHLY CONFIDENTIAL materials
   10                  which were disclosed to that person; and
   11            (f)   At the conclusion of this action, gather the CONFIDENTIAL or
   12                  HIGHLY CONFIDENTIAL materials, copies thereof, and
   13                  related compilations, copies, electronic images or databases, and
   14                  return them to the party or attorney who originally disclosed them,
   15                  or destroy them, providing a certificate of compliance with the
   16                  terms of this Protective Order.
   17     8.     Disclosure Requirements for HIGHLY CONFIDENTIAL information
   18            to Competitor Related Consultants: Prior to disclosure, plaintiff(s) will
   19            inform the producing party of its intent to disclose HIGHLY
   20            CONFIDENTIAL material to anyone who is currently, or who at any
   21            time during the pendency of this litigation becomes, a consultant to a
   22            competitor (as such individuals are defined in Paragraph II.B.3 above) in
   23            the manner set forth below:
   24            (a)   Give at least ten (10) days’ notice in writing to counsel for the
   25                  party   who    designated    such       information   as   HIGHLY
   26                  CONFIDENTIAL of the intent to so disclose that information,
   27                  although the disclosing party is not required to identify the
   28                  intended recipient of such materials.
                                                5
               [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 7 of 14 Page ID #:483




    1             (b)   Within ten (10) days thereafter, counsel for the parties shall
    2                   attempt to resolve any disputes between them regarding the
    3                   production of the HIGHLY CONFIDENTIAL material to the
    4                   intended individuals.
    5             (c)   If the parties are unable to resolve any dispute regarding such
    6                   production, within an additional seven (7) days, the party who
    7                   designated    the   information    in   question   as   HIGHLY
    8                   CONFIDENTIAL shall file a motion objecting to the proposed
    9                   disclosure. In making such motion, it shall be the producing
   10                   party’s burden to demonstrate good cause for preventing the
   11                   disclosure.
   12             (d)   If the Court permits disclosure of the material designated as
   13                   HIGHLY CONFIDENTIAL at issue, the information remains
   14                   designated as HIGHLY CONFIDENTIAL and the individual
   15                   receiving such information shall be bound by the requirements of
   16                   Paragraph II.B.7.
   17     9.      Redaction of CONFIDENTIAL Material: The parties recognize that
   18             certain FDA, other governmental agencies, and certain federal statutes or
   19             regulations require redaction or non-disclosure of certain information
   20             prior to production of certain information by Defendants or agency non-
   21             disclosure of information and that Defendants will act consistently with
   22             those requirements and redact such information. The redacted documents
   23             shall include reason for redaction. Any party challenging information that
   24             has been redacted may do so in accordance with Paragraph II.B.4 of this
   25             Protective Order, or otherwise in accordance with the Federal Rules of
   26             Civil Procedure.
   27     10.     Use of CONFIDENTIAL Material at Depositions: All transcripts and
   28             exhibits shall be treated as if designated CONFIDENTIAL for a period
                                                 6
                [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 8 of 14 Page ID #:484




    1             of thirty (30) days after the final transcript is provided by the court
    2             reporter to the parties. Counsel for any party may designate during the
    3             deposition or during the thirty-day period after the final transcript is
    4             provided by the court reporter any portion of the transcript as
    5             CONFIDENTIAL or HIGHLY CONFIDENTIAL by denominating by
    6             page and line, and by designating any exhibits, that are to be considered
    7             CONFIDENTIAL or HIGHLY CONFIDENTIAL pursuant to the
    8             criteria set forth in this Order. Such designation shall be communicated to
    9             all parties. Transcript portions and exhibits designated in accordance with
   10             this paragraph shall be disclosed only in accordance with this Order,
   11             including in any motions or other papers filed in this proceeding. A party
   12             may challenge the CONFIDENTIAL or HIGHLY CONFIDENTIAL
   13             designation or portions thereof in accordance with the provisions of
   14             Paragraph II.B.4 above.
   15     11.     Use of CONFIDENTIAL or HIGHLY CONFIDENTIAL Material in
   16             Filings: Where any CONFIDENTIAL or HIGHLY CONFIDENTIAL
   17             information or document is included in any papers filed with the Court, ,
   18             the filing party must provide at least 3-days advance notice to the
   19             producing party in advance of filing. The Parties shall then attempt to
   20             resolve the matter of continued confidentiality by: (a) withdrawing the
   21             CONFIDENTIAL or HIGHLY CONFIDENTIAL designation, (b)
   22             creating a mutually acceptable redacted version that suffices for purposes
   23             of the case and is no longer designated as CONFIDENTIAL or HIGHLY
   24             CONFIDENTIAL, or (c) where appropriate (e.g., in connection with
   25             discovery and evidentiary motions) provide the information solely for in
   26             camera review, or (d) applying to file such information under seal in
   27             accordance with the local rules and practices of this Court for such
   28             pleadings and documents.
                                                 7
                [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 9 of 14 Page ID #:485




    1       12.     Subpoenas or Discovery Requests From Other Courts or Agencies. If
    2               another court or administrative agency subpoenas or orders production of
    3               CONFIDENTIAL or HIGHLY CONFIDENTIAL information that a
    4               party has obtained under the terms of this Order, or if parties to a different
    5               action serve discovery requests on a party in this action that would require
    6               disclosure of CONFIDENTIAL or HIGHLY CONFIDENTIAL
    7               information that a party has obtained under the terms of this Order, such
    8               party shall within two (2) days 1 of receiving the subpoena, order, or
    9               discovery request notify the producing party of the pendency of the
   10               subpoena, order, or discovery request in writing, and shall not produce the
   11               CONFIDENTIAL or HIGHLY CONFIDENTIAL information until the
   12               producing party has had reasonable time to take appropriate steps to
   13               protect the material unless otherwise ordered by the Court. It shall be the
   14               responsibility of the producing party to obtain relief from the subpoena,
   15               order, or discovery request prior to the due date of compliance, and to
   16               give the producing party an opportunity to obtain such relief, the party
   17               from whom the information is sought shall not make the disclosure before
   18               the actual due date of compliance set forth in the subpoena or order.
   19       13.     Inadvertent Failure to Properly Designate CONFIDENTIAL Material:
   20               Inadvertent production of any document or information without a
   21               designation of CONFIDENTIAL or HIGHLY CONFIDENTIAL will
   22               not be deemed to waive a party’s claim to its CONFIDENTIAL nature or
   23               stop said party from designating said document or information as
   24               CONFIDENTIAL or HIGHLY CONFIDENTIAL at a later date.
   25               Disclosure of said document or information by another party prior to such
   26   1
        If the second day falls on a Saturday, Sunday, or legal holiday, the two-day period
   27 continues to run until the end of the next day that is not a Saturday, Sunday, or legal
   28 holiday.
                                                     8
                  [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 10 of 14 Page ID #:486




    1              later designation shall not be deemed a violation of the provisions of this
    2              Order.
    3      14.     Disclosure of Privileged Documents, “Clawback” Procedure:
    4              (a)   This Order invokes the protections afforded by Federal Rule of
    5                    Evidence (Fed. R. Evid.) 502(d). If a producing party produces (or
    6                    discloses) to a receiving party any documents or information
    7                    subject to a claim of privilege or immunity from discovery
    8                    (including but not limited to attorney-client privilege, work
    9                    product, and immunities created by federal or state statute or
   10                    regulation), such production (or disclosure) shall not be deemed a
   11                    waiver in whole or in part of the producing party’s claim of
   12                    privilege or immunity from discovery, either as to specific
   13                    documents and information produced (or disclosed) or on the same
   14                    or related subject matter, either in this case or in any other action,
   15                    investigation, or proceeding. In the event that a party produces or
   16                    discloses documents, ESI, or other materials subject to a claim of
   17                    privilege or immunity, the producing party shall, within ten (10)
   18                    days of the discovery of the production or disclosure, notify the
   19                    other party in writing of the production (or disclosure) of materials
   20                    protected by any privilege or immunity. From the moment a party
   21                    provides notice of production (or disclosure) of materials protected
   22                    by any privilege or immunity, a receiving party shall not copy,
   23                    distribute, or otherwise use in any manner the disputed documents
   24                    or information, and shall instruct all persons to whom the receiving
   25                    party has disseminated a copy of the documents or information that
   26                    the documents or information are subject to this Order and may not
   27                    be copied, distributed, or otherwise used pending further notice
   28                    from the Court. The producing party may, in the notice, request a
                                                  9
                 [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 11 of 14 Page ID #:487




    1                   “clawback” of the produced or disclosed material. The producing
    2                   party shall provide or supplement the privilege log with a
    3                   description of the produced or disclosed documents, or provide a
    4                   redacted version of the document, where appropriate, stating the
    5                   reason for redaction within five (5) days of providing such notice.
    6                   The party receiving such clawback notice shall immediately and
    7                   diligently act to retrieve the produced or disclosed documents, and
    8                   all copies, including any loaded to databases, and within ten (10)
    9                   days return them to the producing party or destroy them as agreed
   10                   between the parties except as provided in paragraph (b). All notes
   11                   or other work product of the receiving party reflecting the contents
   12                   of such materials shall be destroyed and not used.
   13             (b)   The party receiving such materials, after receipt of the producing
   14                   party’s notice, may move the Court to dispute the claim of privilege
   15                   or immunity by serving a letter pursuant to Local Rule 37-1. If the
   16                   receiving party elects to file such a motion, the receiving party,
   17                   subject to the requirements below, may retain possession of the
   18                   Inadvertently Produced Documents as well as any notes or other
   19                   work product of the receiving party reflecting the contents of such
   20                   materials pending resolution by the Court of the motion below, but
   21                   shall segregate and shall not copy, use, or distribute them pending
   22                   resolution of the motion.
   23             (c)   Nothing in this Order overrides an attorney’s ethical responsibilities
   24                   with regard to materials that an attorney knows or reasonably
   25                   should know were misdirected or inadvertently produced.
   26      B.     POST DISCOVERY PHASE
   27      1.     If any party or attorney wishes to file, or use as an exhibit or as
   28             testimonial evidence at a hearing or trial, any CONFIDENTIAL or
                                                 10
                [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 12 of 14 Page ID #:488




    1             HIGHLY CONFIDENTIAL material, such party must provide
    2             reasonable notice to the producing party of the intended use of such
    3             information. The parties shall then attempt to resolve the matter of
    4             continued confidentiality by either (a) removing the CONFIDENTIAL
    5             or HIGHLY CONFIDENTIAL marking, (b) creating a mutually
    6             acceptable redacted version that suffices for purposes of the case, or (c)
    7             conferring about methods to avoid or limit public disclosure of such
    8             information during testimony. If an amicable resolution proves
    9             unsuccessful, the parties may present the issue to the Court for resolution
   10             in accordance with Paragraph II.B.4.        The proponent of continued
   11             confidentiality will have the burden of persuasion that the document or
   12             material should be withheld from the public record in accordance with
   13             local rules, procedures, and governing jurisprudence.
   14      2.     Survival of Protective Order: Throughout and after the conclusion of this
   15             litigation, including any appeals, the restrictions on communication and
   16             disclosure provided for herein shall continue to be binding upon the
   17             parties and all other persons to whom CONFIDENTIAL and HIGHLY
   18             CONFIDENTIAL material has been communicated or disclosed
   19             pursuant to the provisions of this Order or any other order of the Court.
   20      3.     Return or Destruction of CONFIDENTIAL Material Upon Termination
   21             of Litigation: Within sixty (60) days after the final termination of this
   22             action, each party, upon request of the other party, shall either return to
   23             the producing party, or destroy, all CONFIDENTIAL and HIGHLY
   24             CONFIDENTIAL material designated by any other party (including any
   25             such material disclosed to third persons), except for any attorneys’ work-
   26             product for the party returning the material, and shall provide
   27             confirmation in writing to opposing counsel if such materials are
   28             destroyed.
                                                 11
                [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 13 of 14 Page ID #:489




    1      4.     Modification of this Order: Nothing in this Order shall prevent any
    2             other party from seeking amendments broadening or restricting the rights
    3             of access to or the use of CONFIDENTIAL and/or HIGHLY
    4             CONFIDENTIAL material or otherwise modifying this Order; and this
    5             Order may be amended without leave of the Court by the agreement of the
    6             undersigned attorneys for the parties in the form of a Stipulation that shall
    7             be filed in this case.
    8             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    9 DATED: May 12, 2020                   Respectfully submitted,
   10
                                            KIESEL LAW LLP
   11
   12
                                            By:         /s/ Paul R. Kiesel
   13                                             Paul R. Kiesel
   14                                             Melanie Palmer

   15                                             SALIM-BEASLEY, LLC
   16                                             Robert L. Salim
                                                  Lisa Causey-Streete
   17
   18                                             Attorneys for Plaintiff

   19 DATED: May 12, 2020                   KING & SPALDING LLP
   20
   21                                       By:         /s/ William E. Steimle
   22                                             Donald F. Zimmer
                                                  William E. Steimle
   23
   24                                             Attorneys for Defendants

   25           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   26 DATED: MAY 12, 2020
   27
                                                  Honorable Rozella A. Oliver
   28                                             United States Magistrate Judge
                                                  12
                [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
Case 2:18-cv-03431-DSF-RAO Document 56 Filed 05/12/20 Page 14 of 14 Page ID #:490




    1                                        EXHIBIT A
    2   ACKNOWLEDGEMENT AND RECEIPT OF ORDER FOR PROTECTION OF
    3                            CONFIDENTIAL INFORMATION
    4
    5          I have read and understand the Protective Order entered in Westgate v.
    6 Coloplast Corp. et al., No. 2:18-cv-03431 (C.D. Cal.) and I agree to be bound by its
    7 terms.
    8          I hereby agree to submit to the jurisdiction of the United States District Court
    9 for the Central District of California for enforcement of this Protective Order.
   10
   11 Name (print):
   12
   13 By (sign):
   14
   15 Date:
   16
   17
   18 Dated: ___________________
   19
   20
                                                Attorneys for Plaintiff
   21
   22 Dated: ___________________
   23
   24
                                                Attorneys for Defendant
   25
   26
   27
   28
                                                   1
                [PROPOSED] AGREED ORDER FOR PROTECTION OF CONFIDENTIAL INFORMATION
